Citation Nr: 1707573	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to March 1997.  She also had unverified Reserve service, to include a period of active duty for training (ACDUTRA) from May 1990 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

When this case was last before the Board in August 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In its August 2016 remand, the Board noted the Veteran had testified at her April 2012 hearing that she often sought treatment for her low back disability, and that she had been treated at the Tom Landry Center as recently as 2010.  The Board noted no attempts had been made to obtain records from this institution, and remanded the claim for such attempts to be made.

In a September 2016 letter, the Veteran was requested to identify any outstanding records pertinent to her lower back claim, to include private medical records from the Tom Landry Center, and to complete a VA Form 21-4142, Authorization to Disclose Information, and a VA Form 21-4142a, General Release for Medical Provider Information, for each provider, so VA could obtain treatment records on her behalf.

In an October 2016 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) in Washington, D.C., noted the Veteran had not provided any response to the September 2016 letter, and the Veteran's 10 percent rating was continued.
 
In November 2016, the Veteran faxed a Release of Information form for the Arthritis Centers of Texas.  Although the form was not a VA Form 21-4142, there is no indication in the record that action was taken to request the proper form or to obtain medical records from the Arthritis Centers of Texas.

In a January 2017 brief, the Veteran's representative summarized the procedural history of the case following the August 2016 remand.  The representative stated the Veteran had advised VA of additional, available treatment records that were pertinent to her claim, and argued that VA had failed to adequately assist the Veteran and to comply with the Board's remand instructions since it had not attempted to obtain the records.  As such, the representative requested the case be remanded once more for attempts to be made to obtain the identified medical evidence.

Although further delay is regrettable, under the foregoing circumstances the Board has determined an additional remand is warranted to ensure appropriate efforts are made to obtain all potentially relevant treatment records identified by the Veteran.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake all appropriate development to obtain VA treatment records and any other outstanding records pertinent to the Veteran's low back claim, to include private medical records from Tom Landry Center and Arthritis Centers of Texas.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Undertake any other development determined to be warranted.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).














This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




